Citation Nr: 0937497	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  01-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the neck and posterior chest, currently 
rated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
gunshot wound scars of the neck and posterior chest.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to March 1969.   

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, in pertinent 
part, denied an increase in the 10 percent rating assigned 
for gunshot wound and surgical scars of the neck and left 
posterior chest.  

In December 2003, a Travel Board hearing was held before the 
undersigned at the RO.  The Board remanded the appeal for 
additional development in July 2004 and April 2007.

In a May 2009 rating decision, a separate 10 percent rating 
was assigned for scars, residuals of gunshot wound, neck and 
posterior chest, based on superficial painful scarring 
located on the left posterior chest.  This matter is 
intertwined with the increased rating issue for the gunshot 
wound residuals.  


FINDINGS OF FACT

1.  The Veteran sustained no more than moderate muscle injury 
to Muscle Groups I and II.  

2.  The Veteran has three residual gunshot wound scars; one 
of them is tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a 
gunshot wound of the neck and posterior chest with damage to 
Muscle Groups I and II have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.55, 4.73, Diagnostic Codes 5301-5302 (2008).

2.  The criteria for a rating in excess of 10 percent for 
gunshot wound scars of the neck and posterior chest have not 
been met.  38 U.S.C.A. § 1155, (West 2002 & Supp. 2008); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (effective August 30, 2002); and 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in July 2004 and April 2007, fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
claimant in May 2009.  

The Board finds that the claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim 
and as such, the essential fairness of the adjudication 
process was not affected.  The claimant was provided VCAA 
notification and had knowledge in that regard.  As set forth 
below, VA has obtained all relevant evidence.  Thus, even 
though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  In any 
event, the Board finds that any deficiency in the notice to 
the claimant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the U.S. Court of Appeals for Veterans Claims 
(Court) found that the evidence established that the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case.)   See Shinseki 
v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the SOC and SSOC.  Further, the VCAA notices 
along with the SOC and SSOC provided additional information 
to the claimant which complies with Vazquez-Flores.  In the 
April 2007 letter, the section entitled "How VA Determines 
the Disability Rating," specifically cited to the impact on 
employment and described the types of evidence which would 
support the claim.  The claimant was also told that 
disability rating range from zero to 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The SOC and SSOC were 
relevant to the specific pertinent diagnostic codes.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

Further, recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments.  See Vazquez- Flores v. Shinseki, No. 08-7150 
(Fed.Cir. Sept. 4, 2009).  So, those provisions cited above 
are no longer required.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected gunshot wound disabilities 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
As discussed in greater detail below, the VA examination 
reports are adequate to rate the Veteran.  The Veteran has 
been examined many times during the course of this appeal.  
The examinations were conducted in conjunction with a claims 
file review.   The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Evaluation of Gunshot Wound Residuals

The service treatment records reflect that the Veteran 
sustained a penetrating gunshot wound in September 1966.  The 
gunshot wound missile entered at the posterior base of the 
neck on the right (noted to be at the right shoulder blade) 
and traveled subcutaneously across the back, exiting at the 
left scapula.  The wounds were debrided.  He had drains 
inserted and the wounds were sutured.  He was also placed on 
antibiotics for infection when an abscess formed in the area 
of the left scapula.  Thereafter, his wounds were closed.  It 
was noted that the Veteran probably severed part of the right 
trapezius and left rhomboid muscles.  A figure-8 shoulder 
support was used.  The Veteran exhibited full range of 
motion, but there was some evidence of weakness.  

Post-service, the Veteran was afforded a VA examination in 
August 1969.  The Veteran reported having pain at the base of 
his neck on the right which extended across both shoulders, 
in the middle of his back, and into the right shoulder.  He 
reported having weakness in his arms.  It was noted that the 
gunshot wound missile entered the neck area and then lodged 
in the left shoulder, but was removed.  A shrapnel entrance 
and surgical scar was noted to measure 1.5 inch by 1 inch on 
the right side of the lower neck.  A second scar was shown 
over the left scapula where the shrapnel was removed.  Both 
scars were well-healed and asymptomatic.  The Veteran 
exhibited normal motion in the neck and shoulders with no 
pain.  

The Veteran was afforded a VA examination in August 1976.  At 
that time, it was noted that the Veteran's gunshot wound 
involved the subcutaneous tissue from the right trapezius 
muscle to the left scapula area.  Physical examination 
revealed a 2 inch surgical skin scar on the proximal border 
of the right trapezius muscle.  There was another 2 inch 
surgical skin scar over the distal area of the left scapula.  
Both scars were well healed and asymptomatic.  There was also 
a 4 inch surgical skin scar in the area of the left scapula 
which was not from the gunshot wound injury.  There was no 
evidence of any neurovascular or musculoskeletal involvement.  

In July 1989, the Veteran was afforded another VA 
examination.  A punctuate scar was noted on the right 
shoulder with an exit wound scar on the left side.  The 
Veteran complained of having pain on motion of both 
shoulders.  It was noted that the gunshot wound sustained 
during service was essentially superficial.  

In November 2000, the Veteran was afforded another VA 
examination.  The Veteran related that there was no chest 
injury with regard to his gunshot wound.  On physical 
examination, there were about three small 1 centimeter in 
diameter wounds.  There was some hypertrophy of the scars.  
There was tenderness to palpation over the scars.  The scars 
were primarily on the right scapula.  Rotator cuff strength 
was 5/5 in both shoulders.  There did not appear to be any 
medial or lateral scapular winging.  The impression was 
previous shrapnel injury with no focal or functional deficit 
to the muscle units.  The Board notes that cervical spine 
disability was also discussed; however, the Veteran is 
separately service-connected for that disability and it is 
not on appeal at this time.  The Veteran's cervical spine was 
also examined again in November 2001.  

In March 2002, the Veteran was afforded a VA muscles 
examination.  At that time, the Veteran reported that he had 
pain at the midline of his outer scapula area.  Physical 
examination revealed a well-healed 1 centimeter by 2 
centimeter scar above the trapezium in the right 
posterolateral cervical area.  The scar was nontender.  There 
was a very long transverse scar at the distal border of the 
scapula from the lateral border of the scapula across to the 
other side of the back.  When he stood, his left shoulder 
sagged lower than his right shoulder.  His trapezius function 
was 5/5 on the right and 4/5 on the left as well as the same 
with the levator scapulae.  There was no posterior or 
anterior scapular winging.  The Veteran had some midline 
spinal and intrathoracic tenderness as well as tenderness 
over the levator scapulae.  The diagnosis was gunshot wound 
from right posterior cervical area to the left scapular area.  
The examiner could not determine if it was bony, but noted 
that it did appear to have some muscular injury as well as 
development of levator scapulae syndrome.  

In October 2002 and August 2004, the Veteran's cervical spine 
was again examined; again, that pertains to the separate 
cervical disability.  Also, in August 2004, the Veteran was 
afforded a VA joints examination.  Physical examination of 
the neck and shoulder region revealed a small punctuate scar 
at the base of the right neck.  A surgical scar was 12 
centimeters in length at the border of the left scapula.  It 
was well-healed and nontender to palpation.  It was flat and 
cosmetic in appearance.  His right shoulder showed 4/5 
strength of the trapezius on the right side and 5/5 on the 
left side.  He had 155 degrees of forward elevation and 
abduction without pain, 165 degrees of total arc of motion.  
Internal rotation was 45 degrees and external rotation was 
also 45 degrees, both without pain.  He showed negative signs 
of impingement in a 1, 2, and 3 positions.  There was no 
apprehension relocation test.  The range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance with repetitive motion.  The assessment was gunshot 
wound to the right neck with evidence of mild loss of range 
of motion of the right shoulder that did not appear to be due 
to weakness of the muscle groups about the shoulder (i.e. not 
due to the muscle injury).  There was no evidence of a 
significant peripheral neuropathy or weakness.  

The Veteran was afforded a VA examination in May 2008 by VA 
to assess his gunshot wound residuals.  The claims file was 
reviewed.  It was noted that prior to entering service, the 
Veteran had a scar on his left shoulder blade.  During 
service, he suffered a penetrating wound of his back, from 
the base of his neck on the right side to the left scapula.  
It was indicated that the projectile traveled primarily 
subcutaneously.  He was treated for this injury.  He 
developed an abscess in the area of the left scapula.  The 
Veteran was noted to be right-handed.  Currently, the Veteran 
complained of having daily pain at the wound site.  The 
examiner noted that the Veteran had cervical problems and 
difficulty with lifting.  Physical examination revealed 
several scars.  

The first scar was noted on the posterior aspect of the right 
trapezius muscle.  It was irregular in shape and measured 
approximately 5 by 1.5 centimeters.  It was nontender and 
nonadherent.  The texture was normal with no ulceration.  It 
was depressed throughout with 1-2 millimeters with that 
degree of underlying tissue loss.  There was no inflammation, 
edema, or keloid formation.  The scar was hypopigmented.  
There was no induration or inflexibility.  There was pain on 
motion of the right shoulder, however, there was no 
limitation of motion or function directly caused by this 
scar.  In sum, the first scar affected the trapezius muscle, 
there was some muscle tissue loss, and it was hypopigmented.  

The second scar was noted on the left side of the back below 
the shoulder blade.  It was linear in nature and measured 15 
centimeters by 5 millimeters.  It was tender to palpation, 
but nonadherent and of normal texture.  There was no 
ulceration.  It was depressed from 2 to 4 millimeters in the 
upper 2 centimeters of the wound.  There was apparent 
underlying tissue loss in this region to the same depth.  
There was no inflammation, edema, or keloid formation.  Color 
was hypopigmented.  There was no induration or inflexibility.  
Motion of the left shoulder was painful, but there was no 
limitation of motion or function caused by the scar.  In sum, 
the second scar affected the left scapula area, it was 
painful, there was some muscle tissue loss, and it was 
hypopigmented.  

It was noted that a cervical spine series revealed 
degenerative joint disease and degenerative disc disease at 
C6-7, but no bullet fragments.  In addition, the examiner 
noted that the Veteran has degenerative joint disease of both 
shoulders as also shown on x-rays.  

In January 2009, VA performed another examination which 
evaluated the thoracic spine.   The diagnosis was 
degenerative joint disease of the thoracic spine.  

The examiner opined that it was less likely than not that the 
Veteran's current back, neck, and shoulder problems were 
directly related to the wound suffered in service.  The 
examiner provided the following rationale.  The inservice 
wound was superficial at the time of occurrence.  In 
addition, this injury was very remote in time and the 
Veteran's examination and x-rays showed diffuse degenerative 
changes, which were also physically remote from the wound 
site.  

In April 2009, VA performed another examination.  At this 
time three scars were noted.  The first scar was located on 
the superior and posterior aspect of the right shoulder in 
the area of the trapezius.  It measured 3 centimeters by 1 
centimeter.  The scar and wound were nontender and 
nonadherent.  Texture was normal with no ulceration.  The 
scar was slightly depressed throughout its extent to 1 
millimeter, but there was no significant palpable underlying 
tissue loss.  There was no inflammation, edema, or keloid 
formation.  The color was hypopigmented.  There was no 
induration, inflexibility, or limitation of motion or 
function caused by the scar.  The Veteran had normal motion 
of his right shoulder.  He had some pain on end-range motion 
with repetition.  Thus, in sum, this scar was slightly 
depressed and hypopigmented.  

The second scar was located on the upper back, on the left 
side of the chest, above the scapula.  It measured 3 by 1 
centimeter.  This wound was tender, but nonadherent.  The 
texture was firm with no ulceration.  This wound was 
depressed 1 centimeter throughout its extent without muscle 
herniation or other abnormality.  There was no inflammation, 
edema, or keloid formation.  The scar was hypopigmented.  
There was no induration, inflexibility, limitation of motion 
or of other function caused by this scar.  Thus, in sum, this 
scar was tender and hypopigmented.  

A third wound scar was noted on the lateral aspect of the 
back, lower down when compared to the second scar.  It 
measured 11 centimeters by 5 millimeters and was linear and 
possibly surgical in contour.  The scar was nontender and 
nonadherent.  Texture was normal.  There was no ulceration.  
The scar was neither elevated nor depressed and appeared 
superficial.  There was no inflammation, edema, or keloid 
formation.  The scar was hypopigmented.  There was no 
induration, inflexibility, limitation of motion or function 
caused by the scar.  Thus, this scar was hypopigmented.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries are classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

The Veteran's gunshot wound is rated under Diagnostic Code 
5321.  Pursuant to Diagnostic Code 5321, impairment of Muscle 
Group XXI, the thoracic muscle group, pertaining to the 
muscles of respiration, is to be evaluated on the severity of 
the injury manifested.  For slight injury, a noncompensable 
rating is assigned.  A moderate injury corresponds to the 
assignment of a 10 percent rating.  A maximum 20 percent 
rating may be assigned when there is severe or moderately 
severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Other diagnostic codes must also be considered.  

Diagnostic Code 5301 provides for evaluation of Muscle Group 
I, the extrinsic muscles of the shoulder girdle: (1) 
trapezius; (2) levator scapulae; and (3) serratus magnus.  
Functions affected include upward rotation of scapula, and 
elevation of arm above shoulder level.  Under that code, a 
non-compensable rating is warranted for slight disability; a 
10 percent rating is warranted for moderate disability, a 30 
percent rating is warranted for moderately severe disability 
on the dominant side, a 20 percent rating is warranted for 
moderately severe disability on the minor side, a 40 percent 
rating is warranted for severe disability on the major side, 
and a 30 percent rating is warranted for severe disability on 
the minor side.  

Diagnostic Code 5302 provides for evaluation of Muscle Group 
II.  Muscle Group II functions in depression of arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of scapula (3, 4); 1 and 2 acts with Group III in 
forward and backward swing of the arm. It includes the 
extrinsic muscles of the shoulder girdle: (1) pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; and 
(4) rhomboid.  Under that code, a non-compensable rating is 
warranted for slight disability; a 20 percent rating is 
warranted for moderate disability, a 30 percent rating is 
warranted for moderately severe disability on the dominant 
side, a 20 percent rating is warranted for moderately severe 
disability on the minor side, a 40 percent rating is 
warranted for severe disability on the major side, and a 30 
percent rating is warranted for severe disability on the 
minor side.  

Diagnostic Code 5303 provides for evaluation of Muscle Group 
III.  Muscle Group III includes those muscles responsible for 
elevation and abduction of the arm to the level of the 
shoulder, and act with MG II in forward and backward swinging 
of the arm.  Muscles listed as part of this group include the 
intrinsic muscles of the shoulder girdle, including the 
pectoralis major I (clavicular) and the deltoid.  Under that 
code, a non-compensable rating is warranted for slight 
disability; a 20 percent rating is warranted for moderate 
disability, a 30 percent rating is warranted for moderately 
severe disability on the dominant side, a 20 percent rating 
is warranted for moderately severe disability on the minor 
side, a 40 percent rating is warranted for severe disability 
on the major side, and a 30 percent rating is warranted for 
severe disability on the minor side.  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55.  

Diagnostic Code 5304 provides for evaluation of Muscle Group 
IV which governs intrinsic muscles of the shoulder girdle, to 
include the supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis. The function of these 
muscles is stabilization of shoulder against injury in strong 
movements, holding head of humerus in socket, abduction, and 
outward rotation and inward rotation of the arm.  Under that 
code, a non-compensable rating is warranted for slight 
disability; a 10 percent rating is warranted for moderate 
disability, a 20 percent rating is warranted for moderately 
severe disability on the dominant side, a 20 percent rating 
is warranted for moderately severe disability on the minor 
side, a 30 percent rating is warranted for severe disability 
on the major side, and a 20 percent rating is warranted for 
severe disability on the minor side.  

At the outset, a review of the records shows that the Veteran 
sustained greater than a slight injury as the wound was 
penetrating, required debridement, and became infected.  
Thus, the wound is more appropriately characterized as 
moderate in nature, but not moderately severe because the 
wound was not through and through or deep, nor was it 
productive of prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Further, objectively, 
there are no indications on deep palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  The Veteran exhibits 
strength of 4/5 to 5/5.  Thus, the Veteran sustained no more 
than a moderate muscle injury.  

The Veteran has been assigned a 10 percent rating under 
Diagnostic Code 5321, representative of moderate injury.  The 
service treatment records indicated that the Veteran probably 
severed part of the right trapezius and left rhomboid 
muscles.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by VA must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran's moderate muscle injury is more 
appropriately rated under Diagnostic Codes 5301 and 5302, 
respectively, for the two muscle groups involved.  

Under Diagnostic Code 5301, moderate disability on the major 
side is assigned a 10 percent rating.  Under Diagnostic Code 
5302, a 20 percent rating is warranted for moderate 
disability on the minor side.  

In this case, the matter was remanded twice to definitively 
determine which muscle groups were involved.  Although the 
Veteran was evaluated multiple times, a definite response was 
not forthcoming.  The Board must rely on the service 
treatment records which reflect the two aforementioned muscle 
groups.  The documentary record does not show impairment of 
Muscle Group XXI.  

For compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  The 
record does not reflect that one muscle group (between Muscle 
Groups I and II) is more severe than the other.  The next 
higher rating under MG I is 30 percent on the dominant side; 
the next higher rating under MG II is 20 percent on the minor 
side.  Therefore, the Veteran is entitled to a 30 percent 
rating for moderate impairment to Muscle Groups I and II, 
which constitutes elevation to the next higher level as 
required by 38 C.F.R. § 4.55.  

With regard to other additional neck, back, and shoulder 
disabilities, the VA examiner determined that these 
disabilities were not related to the gunshot wound.  Thus, a 
rating based on any manifestations associated with those 
disabilities would be inappropriate.  

With regard to the scarring, the Veteran has been assigned a 
separate rating for a tender scar.

The rating criteria for skin disorders were revised twice 
during the pendency of this appeal, effective August 30, 2002 
and effective October 23, 2008.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board notes 
that although VA amended the Schedule for Rating Disabilities 
by revising that portion of the Schedule that addresses the 
Skin in 2008, so that it more clearly reflects VA's policies 
concerning the evaluation of scars, and specifically, 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805, the amendment is 
effective for claims filed on and after October 23, 2008.  
See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  In any event, 
as the Veteran's claim for an increased rating was filed 
prior to August 30, 2002, the Board will consider the 
regulations in effect both prior to August 30, 2002.  The 
Board observes, however, that when an increase is warranted 
based solely on the revised criteria, the effective date for 
the increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997)

Under the former criteria, a superficial scar which is poorly 
nourished, with repeated ulceration, is rated a maximum 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A superficial scar that is tender and painful on 
objective demonstration also is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Under the revised criteria effective August 30, 2002, 
Diagnostic Code 7802 is for rating scars other than the head, 
face, or neck that are superficial, that cover an area(s) of 
144 square inches or greater; and provides for only a maximum 
10 percent rating.  A superficial scar is one not associated 
with underlying soft tissue damage.  Such is also the case 
with Diagnostic Code 7803, for rating unstable superficial 
scars, or scars where there is frequent loss of covering of 
skin over the scar; this diagnostic code also authorizes a 
maximum 10 percent rating.  A superficial scar which is 
painful on examination is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804 (effective August 30, 2002).  Scars may also be rated 
based on any limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to and 
on August 30, 2002).

The record consistently showed two scars due to the gunshot 
wound.  The Veteran had an additional scar prior to service 
in the same general shoulder regions.  However, on the last 
VA examination, the examiner identified three scars 
associated with the gunshot wound.  As such, all three of 
these scars will be considered.  

In viewing the last examination which identified three scars, 
the first scar was slightly depressed and hypopigmented.  It 
was not tender or painful, poorly nourished, with repeated 
ulceration, or otherwise symptomatic.  There were no other 
manifestations and no functional impairment.  The third scar 
was hypopigmented.  It was not tender or painful, poorly 
nourished, with repeated ulceration, or otherwise 
symptomatic.  There were no other manifestations and no 
functional impairment.  The second scar was tender, 
depressed, and hypopigmented.  There was no induration, 
inflexibility, limitation of motion or of other function 
caused by this scar.  Thus, in sum, this scar was tender and 
hypopigmented.  However, it was not poorly nourished, with 
repeated ulceration, or otherwise symptomatic.  There were no 
other manifestations and no functional impairment.  With 
regard to scars one and three, there is no basis for a 
compensable rating under any applicable version of the 
pertinent diagnostic codes for scarring of the skin.  

The second scar has been assigned a 10 percent rating based 
on evidence of pain and tenderness.  A higher rating is not 
warranted as there are no symptoms warranting a higher 
rating, it is not of sufficient size, and there is no 
functional impairment.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 30 percent for 
gunshot wound of the neck and posterior chest, but the 
preponderance of the evidence is against a rating in excess 
of 10 percent for gunshot wound scar residuals.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
gunshot wound residuals with the established criteria found 
in the rating schedule for his disabilities shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability since he separated 
from service.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  The Veteran has retired from his employment with 
the postal service.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is no credible evidence in the record to 
indicate that this service-connected disabilities on appeal 
cause impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the objective evidence in 
this case does not show is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.




ORDER

Entitlement to an increased rating of 30 percent for 
residuals of a gunshot wound of the neck and posterior chest, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for gunshot 
wound scars of the neck and posterior chest is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


